Citation Nr: 0308869	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  98-08 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a left knee disability. 

2.  Entitlement to service connection for degenerative joint 
disease (DJD), left shoulder, with probable rotator cuff tear 
as secondary to the service connected left knee disability.

3.  Entitlement to service connection for degenerative 
changes, lumbar spine, to include as secondary to the service 
connected left knee disability.

4.  Entitlement to service connection for degenerative 
changes, cervical spine, to include as secondary to the 
service connected left knee disability.

5.  Entitlement to service connection for degenerative 
arthritis, right ankle, to include as secondary to the 
service connected left knee disability.

6.  Entitlement to service connection for degenerative 
arthritis, left ankle, to include as secondary to the service 
connected left knee disability.

7.  Entitlement to special monthly pension by reason of the 
need for aid and attendance of another person or at the 
housebound rate.
 
(A legal issue is addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to June 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi 
that denied the veteran's claims for an increased evaluation 
for his service-connected left knee disability, and service 
connection for: DJD, left shoulder: degenerative changes, 
lumbar spine, and cervical spine; and degenerative arthritis, 
right and left ankle all claimed as secondary to the service 
connected left knee disability.  In addition, the RO denied 
entitlement to a special monthly pension by reason of the 
need for aid and attendance of another person or at the 
housebound rate.

The veteran testified at personal hearings at the RO in March 
and October 1998 and also at a Videoconference hearing in 
November 1999, which was chaired by the undersigned. 
Transcripts of these hearings are in the file.

In January 2000, the Board remanded this case for additional 
development to include obtaining both private and VA 
treatment records. That development has been completed and 
the case has been returned to the Board for further 
consideration of the veteran's appeal.

In a VA Form 21-438, Statement of the Case, dated in 
September 2002, the veteran canceled all hearing requests 
outstanding at that time.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran currently has one service-connected 
disability: a left knee disorder, evaluated as 30 percent 
disabling.

3.  The veteran's left knee disorder is manifested by 
extension limited to no more than 20 degrees; neither 
ankylosis of the knee nor limitation of extension to 30 
degrees has been shown. 

4.  There is no medical nexus evidence of record indicating 
the degenerative joint disease (DJD), left shoulder is 
etiologically related to the veteran's service in the 
military, or to his service-connected left knee disability.

5.  There is no medical nexus evidence of record indicating 
degenerative changes, lumbar spine are etiologically related 
to the veteran's service in the military, or to his service-
connected left knee disability.

6.  There is no medical nexus evidence of record indicating 
degenerative changes, cervical spine are etiologically 
related to the veteran's service in the military, or to his 
service-connected left knee disability.

7.  There is no medical nexus evidence of record indicating 
the degenerative arthritis, right ankle is etiologically 
related to the veteran's service in the military, or to his 
service-connected left knee disability.

8.  There is no medical nexus evidence of record indicating 
the degenerative arthritis, left ankle is etiologically 
related to the veteran's service in the military, or to his 
service-connected left knee disability.

9.  The medical evidence shows no anatomical loss or loss of 
use of both feet, or of one hand and one foot.

10.  The veteran's disabilities render him unable to care for 
most of his daily needs without requiring aid and attendance 
(A&A).

11.  The veteran's service-connected disability does do not 
render him factually unable to leave his home, and he is not 
housebound in fact.


CONCLUSIONS OF LAW
1.  The criteria for a rating in excess of 30 percent for a 
left knee disorder based on arthritis with limitation of 
motion are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, Diagnostic Codes 5010-5261 (2002).

2.  Degenerative joint disease (DJD), left shoulder was not 
incurred in or aggravated by the veteran's active military 
service, nor is it the result of a service connected 
condition. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2002).

3.  Degenerative changes, lumbar spine was not incurred in or 
aggravated by the veteran's active military service, nor is 
it the result of a service connected condition. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2002).
 
4.  Degenerative changes, cervical spine was not incurred in 
or aggravated by the veteran's active military service, nor 
is it the result of a service connected condition. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2002).

5.  Degenerative arthritis, right ankle was not incurred in 
or aggravated by the veteran's active military service, nor 
is it the result of a service connected condition. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2002).

6.  Degenerative arthritis, left ankle was not incurred in or 
aggravated by the veteran's active military service, nor is 
it the result of a service connected condition. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2002).

7.  The criteria for an award of SMP based on A&A have been 
met.  38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.350, 3.351, 3.352 (2002).

8.  The criteria for an award of SMP based on housebound 
status have not been met.    38 U.S.C.A. §§ 1502, 1521, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 3.350, 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claims and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf by means of letters in March and August 2001; the 
discussion in the April 1998, February 1999, October 2001, 
and April 2002 rating decisions; by the Board Remand in 
January 2000; the June 1998, May 2001, and April 2002 
statements of the case; and the February 1999, June 2001, 
April 2002, and August 2002 supplemental statements of the 
case.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the veteran.  If VA is unable to obtain records identified 
by the veteran, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken. 

The Board finds that VA has met its duty to assist the 
veteran in the development of his claims under the VCAA.  The 
veteran has been afforded examinations by VA in 
October/November 1997, November 1998, December 2001, and May 
2002 addressing the disabilities on appeal.  Service, VA and 
private outpatient and hospital treatment records have been 
associated with the claims file.  There does not appear to be 
any outstanding medical records that are relevant to this 
appeal.  As noted the claims were remanded by the Board in 
January 2000 for additional development which has been 
accomplished.  This included obtaining private and VA 
hospital treatment records.  

The Board further notes that the veteran had the opportunity 
to testify at personal hearings in March and October1998 at 
the RO.  In addition he testified at a Videoconference 
hearings in November 1999.  The VA has satisfied its duties 
to notify and assist the veteran.


I. Background.

Service records reveal that the veteran injured his left knee 
in a motor scooter accident in 1948 prior to service.  He 
received a direct blow causing the knee to swell for several 
weeks.  Subsequently he reinjured the knee with a twisting 
strain while playing football, also prior to service.  He 
continued to play football and reinjured the knee and 
fractured his right ankle in 1952.  He has had frequent 
locking episodes and soreness with prolonged walking since 
that time.   He continued to complain and receive treatment 
for his left knee disorder during service.  In a medical 
review board in May 1954 it was noted that x-rays of his left 
knee were normal.  However the examination revealed multiple 
ligament relaxation in the left knee due to repeated knee 
injuries suffered while playing football prior to service.  
Locking episodes were relieved by a medial meniscectomy in 
July 1953.  The board noted the veteran could subluxate the 
left knee at will.  In the opinion of the board he was unfit 
for continued service and he was subsequently separated from 
service.

The veteran filed a claim for service connection for a left 
knee disorder in March 1981.  By rating action in April 1981 
service connection was denied as the knee disorder preexisted 
service and was not aggravated in service.

The veteran filed to reopen his claim for service connection 
for his left knee disorder in September 1997.  In addition he 
claimed a low back, shoulder, neck and ankle disorders.

In October and November 1997, the veteran underwent a VA 
examination.  At that time, he reported that he had hurt his 
left knee playing football in 1953.  He was treated in 
service and underwent surgery for a cartilage tear in January 
or February 1954.  He was discharged because of his left knee 
in June 1954.  He continued playing football at the 
University of Arizona and played professional football for a 
couple of years after that.  He reported that his left knee 
was painful and pops.  He stated that he could not walk or 
climb.  His right knee also locked up at times, and popped 
but not as much as his left knee.  

Regarding his left shoulder, it became painful and developed 
limited motion about 3 years prior without any actual trauma.  
His neck has bothered him for the last 8 years and he took 
800 mg of Motrin 3x daily for this.  He stated that his 
ankles were worn out.  They popped and swelled some but did 
not hurt a lot.  He took a variety of medications for 
cholesterol, hypertension, and arthritis.  He has not worked 
in the last 8 years because he could not climb ladders. 

On examination, the veteran walked with a mild antalgic gait 
on the left.  There was also a mild genus varus on the left.  
He could heel and toe walk and do a 1/5 squat.  There was a 
5-inch medial scar healed and not bound down over the 
anterior aspect of his left knee.   

The veteran's neck was held in about a 25 degree position of 
forward flexion.  This was a normal posture and he could flex 
it to a position of 55 degrees flexion but would not 
hyperextend it.  This meant that he had only about 30 degrees 
of motion of flexion in his neck.   He could bend 18 degrees 
to the right and 13 degrees to the left.  He had about 30 
degrees of rotation to the right and 18 degrees to the left 
in his neck.  He did not have biceps reflexes in either 
extremity but had good triceps and radial periosteal reflexes 
in both extremities.  He had weakness in the shoulder girdle 
musculature on the left and the elbow flexor on the left.  He 
had full ROM of the elbows, forearms, hands, and wrists.  The 
left shoulder had limited ROM.  He could abduct to 60 degrees 
to the left and 180 degrees to the right; flexion was 73 
degrees and 180 degrees to the right; external rotation was 
30 degrees to the left and 45 degrees to the right; internal 
rotation was 90 degrees on the left and right; and extension 
was approximately 15 degrees bilaterally.  There was 
crepitation in the left shoulder on circumduction and it was 
markedly painful.  The examiner could not get any significant 
greater ROM passively because of pain in the left shoulder.

Standing, the lower back revealed 50 degrees forward flexion; 
15 degrees extension and bending left and right; and, about 5 
degrees of turning left and right.  He was areflexic in his 
knees and ankles and had negative straight leg raising 
bilaterally.  He appeared to have good strength in his long 
toes extensors and quadriceps muscles bilaterally.  The left 
knee was 3/4 inch greater in circumference than the right knee.  
The left calf was 1/4 inch greater in circumference than the 
right calf.  ROM in the left knee was from 10 degrees 
extension to 122 degrees of flexion.  In other words he had 
10 degree flexion contracture on the left.  On the right the 
ROM was from 0 degrees extension to 143 degrees of flexion.  
The ankles measured equal in circumference but there was a 1+ 
pitting edema bilaterally in both legs and feet.  ROM in the 
left ankle was 10 degrees dorsiflexion and 60 degrees of 
plantar flexion.  In the right ankle ROM was 15 degrees 
dorsiflexion and 60 degrees of plantar flexion.  He had 
approximately 10 degrees of inversion in both ankles with no 
eversion permissible.  

AP and lateral x-rays of the cervical spine showed 
heterotopic bone in the anterior and longitudinal ligament as 
well as cervical spondylosis.  There was degenerative disc 
disease (DDD) at C5 .  

AP and lateral x-rays of the lumbar spine showed a markedly 
narrowed L4 disc interspace.  There was hyperthropic spurring 
at the anterior aspect of all the lumbar vertebrae.  There 
was marked wedging of the L1 and T12 vertebrae.  On a non-
torrid view of the cervical spine there was hyperthropic 
spurring between the bodies of C1 and C2.  

AP and lateral x-rays of the right shoulder showed marked 
acromioclavicular arthritis with degenerative joint space at 
the glenohumeral articulation,

AP and lateral x-rays of the left shoulder showed marked 
degenerative joint disease at the glenohumeral and AC joint.  
The degree of arthritis was greater on the left than on the 
right.

AP and lateral x-rays of both ankles showed spurring to the 
anterior aspects of the tibia and neck of the talus, and 
there was some heterotopic bone build up along the inferior 
aspect of the medial and lateral malleolus.  All of this was 
indicative of degenerative arthritis in both ankles .  

AP and lateral x-rays of the right knee showed a little bit 
of loss of continuity of the tibial spines.  There was 
hyperthropic spurring at the articular surface of his patella 
and the joint space medially was slightly narrowed.

AP and lateral x-rays of the left knee showed severe 
degenerative arthritis with marked spurring of the femoral 
condyles and probable loose bodies in the back of the knee to 
a significant degree.  There was marked narrowing of the 
medial joint space with about 10 degrees of genus varus in 
his knee.

The diagnoses were: traumatic arthritis of the left knee, 
severe; degenerative arthritis of the right knee, ankles, and 
shoulders; and, hyperthropic arthritis with cervical 
spondylosis without myelopathy and advanced DDD with 
hyperthropic arthritis in the lumbar spine.

The examiner noted that the veteran had looseness to both 
knees.  He denied any actual injury to the right knee but 
there was some fragmentation to the lateral tibial spine in 
the intercondylar notch on x-ray.  His left knee was going to 
definitively require a knee replacement in the very near 
future.  His back and his neck could qualify to having 
disseminated idiopathic skeletal hyperostosis as well as the 
DDD. 

At a personal hearing in March 1998, the veteran, in essence, 
testified that prior to service he had a trick knee.  He 
began having knee problems about 4 months after service and 
received regular treatment for the left knee pain.  He 
underwent surgery in 1954.  However his knee did not improve 
and he was medically discharged in June 1954.  He has been 
treated by VA since 1961.  He also received treatment from 
Jerry Dotson, M.D.

By rating action in April 1998 service connection was granted 
for traumatic arthritis left knee and a 10 percent rating was 
assigned.  In addition, service connection was denied for a 
left shoulder disorder, and degenerative arthritis of the 
lumbar spine, cervical spine, and the ankles as secondary to 
the arthritis of the left knee.  In making that determination 
the RO noted there was no evidence of these disabilities in 
service.

In a personal hearing in October 1998, the veteran, in 
essence, testified that he had pain and swelling in the left 
knee.  He used a cane although it had not been prescribed for 
his knee disability.  He was not seeing a physician for his 
left knee but he was taking Motrin.  His knee did not give 
way on him but from time to time it locked up on him.   He 
also noted left shoulder, lumbar, cervical, and ankle pain 
all caused by arthritis.  He believed the arthritis spread 
from his left knee throughout his system.  He was not 
receiving any specific treatment although he was treated when 
required through VA.

At a November 1998 VA examination, the veteran reported that 
he has gotten much worse since his last examination.  He 
complained that on a scale of 1-10 his cervical and lumbar 
spine pain was a 5, and during flare-ups it was an 8;  his 
left shoulder pain was a 7, and during flare-ups 8 to 10; he 
could not lift his right arm at all, and it was an 8 most of 
the time; his ankles were usually a 6.  Referring to his left 
knee it was a 10 all the time.  He had positive pain, 
stiffness, instability, locking, giving way, heat and 
positive fatigue.  He used an ace wrap when he did yard work.  
Every 3 to 4 days he gets to the point where he cannot walk 
at all and must get off it for several hours until the pain 
gets better.  

The examiner noted the veteran could not walk on his heels 
and toes, and only squatted slightly.  Deep tendon reflexes 
(DTRs) could not be elicited in either ankle.  Patellar DTRS 
were 1+ bilaterally.  In the biceps region the examiner, 
"couldn't elicit anything."  ROM in the cervical spine was 
30 degrees of forward flexion, extension backwards of 5 
degrees, lateral flexion right and left of 30 degrees, 
rotation to the right of 35 degrees and 30 degrees to the 
left.  

Lumbar spine ROM was 60 degrees of forward flexion, extension 
backwards of 15 degrees, lateral flexion right and left of 15 
degrees, rotation to the right of 20 degrees and 25 degrees 
to the left.  There was tenderness in the cervical and lumbar 
spine areas.

The left arm appeared slightly weaker than the right.  Left 
shoulder extension was 20 degrees active and 30 degrees 
passive; flexion 0-50 degrees active and 0-60 degrees 
passive; abduction was 0-50 degrees active and 0-65 degrees 
passive; external rotation was 0-35 degrees active and 
passive; and, internal rotation was 0-30 degrees active and 
0-45 degrees passive.

Right shoulder flexion was 0-55 degrees active and 0-75 
degrees passive; abduction was 0-65 degrees active and 0-90 
degrees passive; external rotation was 0-45 degrees active 
and 0-60 degrees passive; internal rotation was 0-30 degrees 
active and 0-50 degrees passive; and extension was 0-30 
degrees active and passive.

Examination of the ankles revealed bilateral tenderness 
throughout.  The ankles appeared stiff with crepitus felt 
with motion.  In the right ankle he had 0-10 degrees of 
dorsiflexion active and passive, and 0-15 degrees of plantar 
flexion active and passive. He appeared to have slightly flat 
feet.  While he had an arch on both feet it appeared to be a 
10 degree variance in lining up the Achilles tendon in both 
feet.
 
Examination of the left knee revealed tenderness along the 
lateral aspects of the knee as well as with pressure on the 
patella.  Flexion was 0-70 degrees active and 10-90 degrees 
passive; extension was -20 degrees active and -10 degrees 
passive.  Full extension was limited in other words by 20 
degrees active and 10 degrees passive.  The knee appeared to 
be stable medial and laterally but anteriorly and posteriorly 
there appeared to be some laxity with greater than 5mm 
motion.  When he ambulated, he limped because of his left leg 
and took short steps, kind of in a jerky motion when he 
walked.  He appeared to have pain when stepping on that leg.  
While doing ROM exercises crepitation was noted upon 
palpation.  

The diagnoses was; degenerative joint disease (DJD) severe, 
left shoulder and left knee; DJD cervical and lumbar spine; 
rotator cuff injury, left shoulder; rule out chronic rotator 
cuff injury, right shoulder, as well as DJD by x-rays;  DJD, 
ankles bilaterally, and right knee.

In a November 1998 addendum to the VA examination it was 
noted that;

X-rays of the left knee showed moderate osteoarthritic 
changes with narrowing to all 3 joint compartments, 
hypertrophic spurs at the distal femur, upper tibia, and 
posterior patella.  Multiple calcified intra-articular loose 
bodies were seen.  No joint effusion was identified.  The 
impression was moderate degenerative changes of the knee.

X-rays also revealed left shoulder degenerative changes at 
the AC joint with chronic rotator cuff injury; lumbar spine 
with moderate osteoarthritis; cervical spine revealed 
degenerative changes; and the ankles showed post traumatic 
and degenerative changes.

In a Videoconference hearing in November 1999 the veteran, in 
essence, testified that he underwent a left knee operation in 
service and, 

I guess arthritis must have set up in it or something 
and it's gone all the way through my body through all my 
joints and I don't really know what else to say except, 
my shoulder, my ankle, and my back.  

His left knee went out maybe 4 times a day, and he used a 
cane and a knee brace on his left knee.  The knee swells 
about 3 times a week and gives out about 3 or 4 times daily.  
He had been treated for his knee and other complaints at VA.  
He does not receive treatment from private physicians.  

The veteran also testified that he fell in service during 
maneuvers, going up Mt. Fuji in Japan due to his left knee.  
He contends that he injured his shoulder, back, neck, and 
ankles in that fall causing his current arthritis.  He had 
discussed a knee replacement with his VA doctor but was told 
that because of his age it would be pretty hard on him.  

In January 2000 the Board remanded this case in order to 
obtain the veteran's complete VA treatment records.  VA 
treatment records were subsequently received and are in the 
claims file.

In a May 2002 VA examination, the examiner noted that the 
veteran was being evaluated for his service connected left 
knee disorder.  He was also claiming service connection for 
arthritis of the left shoulder, lumbar and cervical spines, 
and ankles as secondary to his left knee disorder.  The RO 
had requested a medical opinion regarding any relationships 
as contended by the veteran.  The claims file was reviewed 
prior and in conjunction with the examination.  The examiner 
noted a history of pain in the left knee with prolonged 
walking, standing, climbing, or twisting.  It was noted that 
the veteran first injured his left knee in a motor scooter 
accident prior to service in 1948.  However the veteran 
absolutely denied ever having a problem with his left knee 
prior to service.  The record further contained information 
regarding injury to the left knee playing football.  Further 
review of the records reveals that he fractured both ankles 
one in 1948 and the other in 1951.  Again he denied ever 
fracturing the ankles.  

A C&P examination in November 1997 described severe traumatic 
arthritis of the left knee.  It also described DJD right 
knee, ankles, and shoulders.  In addition it was felt that he 
had hypertrophic arthritis with cervical spondylosis and 
advanced DDD with hypertrophic arthritis of the lumbar spine.  

The examiner noted that the veteran was markedly symptomatic 
with multiple arthritic complaints.  He described pain in the 
areas of the neck, left shoulder, back, both ankles, and left 
knee.  He had markedly limited physical functions secondary 
to problems with all of the above.  He could not bend or 
lift, and weight bearing was said to be painful.  He could 
only walk short distance or periods.  He had been issued a 
motorized wheelchair and was presently installing a ramp in 
his house.  
The veteran presented in a wheelchair.  He could hobble about 
the room stiffly and slowly.  

Examination of the neck revealed right and left lateral 
rotation 35 degrees; 45 degrees of flexion; and, 0 degrees of 
extension.  There was pain on ROM and tenderness to palpation 
on the posterior midline of the neck.   No spasm was noted.
Left shoulder ROM was markedly limited.  He demonstrated only 
60 degrees of flexion, and 55 degrees abduction.  He resisted 
further attempts at passive ROM due to pain.  Internal 
rotation was to 30 degrees, and external rotation was 60 
degrees.  There was pain on all motion.  He had tenderness to 
palpation and marked weakness of the shoulder.  

Examination of the back revealed no spasms but there was 
tenderness to palpation in the left lower lumbar region.  ROM 
was 60 degrees of flexion, and 15 degrees of extension, and 
left and right lateral bending.  There was pain on all ROM 
testing. 

There was a well healed surgical scar on the left knee.  The 
knee lacked 15 degrees from terminal extension, and had 110 
degrees of flexion.  There was pain on motion, swelling, 
enlargement and tenderness of the knee.  He was particularly 
tender over the area of the medial joint line.  Lachman and 
anterior drawer signs were negative, although he was 
demonstrating some guarding secondary to pain.   He was felt 
to have mild medial collateral ligament laxity with popping 
and pain noted with valgus stress applied to the knee.  He 
had 3+ bilateral pretibial pitting edema, and also rather 
masked swelling of both ankles with generalized tenderness to 
palpations of both ankles.  Both ankles had 5 degrees of 
dorsiflexion and 35 degrees of plantar flexion with pain on 
motion.  Neurologically, he demonstrated generalized weakness 
in the left upper extremity and normal strength in the right. 
Reflexes were intact at the knees and absent at the ankles.  
Sensation to light touch was intact in the lower extremities.  

The impression was; severe posttraumatic arthritis, left knee 
postoperative; polyarthritis secondary to DJD including left 
shoulder and ankles, probable rotator cuff tear, left 
shoulder; records describe history of gout; degenerative 
changes cervical and lumbar spines.  

Regarding the veteran's pain and marked limitation of 
function of multiple joint under DeLuca, the examiner noted;  

He demonstrated pain on motion, limitation of motion, 
weakness as well as increased fatigability.  It is not 
feasible, however, to express any of this in terms of 
additional limitation of function as these matters 
simply cannot be determined with any degree of medical 
certainty.  There is no question that he had marked and 
severe limitations secondary to his generalized 
arthritic complaints.

Certainly, there is a history of posttraumatic arthritis 
of the left knee.  however, I think that the claim that 
the multiple areas of arthritis are 'secondary' to the 
service connected traumatic arthritis of the left knee 
are somewhat speculative in nature as opposed to rising 
to the level of reasonable medical certainty or even as 
likely as not.


II. Law and Regulations.

II.a. Service connection.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service 
connected disease or injury. . . ." 38 C.F.R. § 3.310(a). See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).

Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). See 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings. Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303(b).


II.b. Increased Ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2002).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2002).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.   The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.   It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.   
See generally DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.   Johnson v. Brown, 9 Vet. App. 7 
(1996).

In rating the service-connected left knee disability, all 
applicable diagnostic codes must be considered to include 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261 and 5262.  Moreover, VA General Counsel, in a 
precedential opinion (VAOPGCPREC 23-97), held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  The General 
Counsel stated that when a knee disorder was already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  The General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Where additionally disability is 
shown, a veteran rated under Diagnostic Code 5257 can also be 
compensated under Diagnostic Code 5003 and vice versa.

The veteran's left knee disability is currently rated as 30 
percent disabling under Diagnostic Code 5010-5261.

Diagnostic Code 5010, Arthritis, due to trauma, substantiated 
by X-ray findings is rated under Diagnostic Code 5003, for 
Degenerative Arthritis.

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies:  (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

In the absence of limitation of motion, a 10 percent 
disability rating is assigned under Diagnostic Code 5003 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent disability rating is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  These 10 and 20 percent ratings based on x- 
ray findings will not be combined with ratings based on 
limitation of motion.

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees.  
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.

Diagnostic Code 5257 provides for a 10 percent rating where 
there is recurrent subluxation or lateral instability of a 
mild degree.  A moderate degree of recurrent subluxation or 
lateral instability warrants a 20 percent rating.  A 30 
percent rating is assigned where the medical evidence shows 
severe recurrent subluxation or instability.

Under Diagnostic Code 5258, a maximum 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.

A 10 percent evaluation on the basis of limitation of motion 
of the knees requires limitation of extension of the knee to 
10 degrees or limitation of flexion to 45 degrees.  A 20 
percent evaluation requires limitation of extension to 15 
degrees and limitation of flexion to 30 degrees.  A 30 
percent evaluation requires limitation of extension to 20 
degrees and limitation of flexion to 15 degrees.  Limitation 
of extension to 30 degrees warrants a 40 percent evaluation, 
while limitation of extension to 45 degrees warrants a 50 
percent evaluation.  Id.  A maximum 30 percent rating is 
assigned for limitation of flexion of the leg, while a 50 
percent rating is the maximum rating under the code for 
limitation of extension of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

Diagnostic Code 5262 provides for tibia and fibula 
impairment.  A maximum 40 percent rating is assigned for 
nonunion of, with loose motion, requiring brace;  malunion of 
with marked knee or ankle disability warrants a 30 percent 
evaluation; with moderate knee or ankle disability warrants a 
20 percent evaluation; and with slight knee or ankle 
disability warrants a 10 percent evaluation.


III. Analysis.

III.a. Increased rating, left knee disorder.  

In this case, the Board finds no basis for a rating in excess 
of 30 percent for the left knee disorder based upon arthritis 
with pain and limitation of motion, currently rated under 
Diagnostic Code 5010-5261.  The currently assigned 30 percent 
rating under this code contemplates limitation of extension 
of the left leg to 20 degrees.  A higher rating would require 
that extension be limited to 30 degrees.  The most recent 
examination indicated that extension of the left leg was 
limited to 15 degrees, and flexion was limited to 110 
degrees.  Accordingly, there is no basis for a higher rating 
for the left knee disability based on arthritis with pain and 
limitation of motion.  There is no other diagnostic code 
which could provide a higher rating for the veteran's left 
knee disability.  Were the left knee disability to be 
evaluated under Code 5260 for limitation of flexion and 
functional loss due to painful motion, rather than Code 5261, 
he would not be entitled to a higher evaluation since flexion 
was limited to 110 degrees at the last examination.  
Moreover, the maximum ratings under 5258 and 5259 do not 
provide the veteran with a rating in excess of the current 30 
percent rating for his left knee.  In regard to functional 
loss, the Board finds that the veteran's pain on motion due 
to arthritis has been contemplated by the 30 percent 
evaluation currently assigned.

On examination in October 1997, ROM for the left knee was 
from 10 degrees extension to 122 degrees of flexion.  
Examination in November 1998 revealed motion of the knee to 
be flexion from 0-70 degrees active. Extension was -20 
degrees active.  Full extension was limited in other words by 
20 degrees active.  The knee appeared to be stable medial and 
laterally but anteriorly and posteriorly there appeared to be 
some laxity with greater than 5mm motion.  Examination in May 
2002 revealed that the left knee lacked 15 degrees from 
terminal extension, and had 110 degrees of flexion.  There 
was pain on motion, swelling, enlargement and tenderness of 
the knee.  He was felt to have mild medial collateral 
ligament laxity with popping and pain noted with valgus 
stress applied to the knee. 

Neither examination revealed either recurrent subluxation or 
lateral instability of mild degree so as to warrant an 
additional 10 percent rating under Code 5257.   Moreover 
there is no clinical evidence that the medial collateral 
laxity was related to the service connected arthritis of the 
knee. 

As demonstrated in the medical evidence of record, limitation 
of flexion of the left knee equates to a noncompensable 
rating.  Limitation of  extension varied from one examination 
to another but never equated to more than a 30 percent 
rating.  There is no other diagnostic code which could 
provide a higher rating for the veteran's left knee 
disability.  Were he to be evaluated under Diagnostic Code 
5260 for limitation of flexion and functional loss due to 
painful motion, rather than Diagnostic Code 5261, he would 
not be entitled to more than a 10 percent evaluation.  In 
regard to functional loss, the Board finds that the veteran's 
pain on motion due to arthritis has been contemplated by the 
30 percent evaluation currently assigned.  In light of the 
results of examinations in 1997, 1998, and 2002, the Board 
finds that there is no basis for a rating in excess of 30 
percent for left knee disability.

Finally, the medical evidence does not show ankylosis of the 
knees.  As such, a rating under Code 5256 is not appropriate 
in this case.

There is no competent evidence of record which indicates that 
the veteran's service-connected left knee disorder of itself 
has caused marked interference with employment beyond that 
which is contemplated under the schedular criteria, or that 
there has been any necessary inpatient care.  Thus, there is 
no basis for consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

In summary, it is the conclusion of the Board that there is 
no symptomatology related to the service-connected left knee 
disability that would warrant a higher rating.  The evidence 
is not so evenly balanced as to give rise to a reasonable 
doubt. 


III.b.  Secondary service connection.   

The appellant's primary assertion is that his DJD, left 
shoulder: degenerative changes, lumbar spine, and cervical 
spine: and degenerative arthritis, of the ankles were caused 
by his service connected left knee disability.  However, he 
is not qualified to give credible medical opinion as to 
diagnosis or cause of disease or injury.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  There is no competent 
medical opinion that states that the appellant's left 
shoulder, lumbar spine, cervical spine, or ankle disorders 
are proximately due to or the result of his service connected 
left knee disorder.  In fact, the VA examiner in May 2002 
specifically addressed the veteran's assertion.  The examiner 
noted there was no question that the veteran had marked and 
severe limitations secondary to his generalized arthritic 
complaints. However, he opined that; 

I think that the claim that the multiple areas of 
arthritis are 'secondary' to the service connected 
traumatic arthritis of the left knee are somewhat 
speculative in nature as opposed to rising to the level 
of reasonable medical certainty or even as likely as 
not.

Current VA records reflect the severity of appellant's 
generalized arthritis, DDD, and DJD, but do not relate the 
veteran's left shoulder, lumbar spine, cervical spine, or 
ankle disorders with his left knee disorder.  The Board 
concludes that there is no competent medical opinion that it 
is at least as likely as not that the service-connected left 
knee disorder caused the veteran's left shoulder, lumbar 
spine, cervical spine, or ankle disorders.  Allen v. Brown, 7 
Vet.App. 439 (1995).

When all of the relevant evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against his claims, in which case the 
claims are denied. See Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for a left shoulder, lumbar spine, 
cervical spine, or ankle disorder on any basis.


IV. Special monthly pension.

IV.a. Background.  

The veteran was found to be permanently and totally disabled 
for VA pension purposes effective as of January 1996.  His 
nonservice connected disabilities include diabetes mellitus, 
evaluated as 40 percent disabling; and hypertension, 
evaluated as 10 percent disabling.  The combined rating was 
50 percent.

Subsequently he filed a claim in August 2001 for entitlement 
to special monthly compensation based on the need for regular 
aid and attendance or being housebound.  In addition he also 
claimed entitlement to special monthly compensation based on 
his service connected left knee disorder rated at that time 
at 10 percent disabling.  

By rating action in October 2001 entitlement to a special 
monthly compensation or pension on both bases claimed was 
denied.  In making that determination the RO noted the 
veteran was not bedridden, and not blind.  He did not have 
loss of bladder control or anal sphincter control.  He 
dressed, bathed, used bathroom facilities, and fed himself 
more than 50 percent of the time, and could protect himself 
from the hazards of life.  There was no medical evidence 
submitted to show the veteran was housebound or in need of 
aid and attendance benefits.  

In a December 2001 VA aid and attendance/housebound 
examination, the examiner noted a history of insulin 
dependent diabetes, severe arthritis, spinal stenosis, and 
hypertension.  The veteran also had a work-up for heme-
positive stools which revealed hemorrhoids and colon polyps.  
He also had a history of erectile dysfunction and gout.  
There was a note that he was having a ramp installed at his 
home because he could no longer go up steps.  A neurosurgery 
clinic note indicated signs of spinal claudication.   The 
veteran lived at home with his wife, son and his family.  He 
reported being hospitalized 6 months prior for high blood 
sugar.  He denied vision complaints.   He stayed home most of 
the time.  

He reported several musculoskeletal problems.  He could walk 
a few steps then he has to stop secondary to pain.  His wife 
and son did the cooking, shopping, and laundry.  He could 
feed himself, dress, and use the restroom by himself.  He 
needed assistance bathing, and getting out of a chair.  He 
denied incontinence.  He reportedly stayed home most of the 
time because of pain and poor ambulation.  He left his house 
mostly to see doctors.  He watched TV and read most of the 
time.  He currently did not have a cane or a walker.  He had 
a knee brace which he does not wear all the time.

The examiner noted the veteran was not in any apparent 
distress.  He was in a fair state of nutrition.  He presented 
in a hospital wheelchair, but was able to walk unassisted for 
a few yards.  However his gait was slow with a slight limp.  
He complained of back pain, as well as generalized arthritis.

The examiner noted in the report that the veteran was 
ambulatory, and left the house for medical appointments and 
social events.  He was not visually impaired and had no 
assistive ambulation device at the time of examination.  He 
apparently had a car with which he was able to get around.

In September 2002, the veteran submitted a written request to 
cancel his claim of entitlement to a special monthly 
compensation. 


IV.b. Criteria and analysis. 

Since 1996, the veteran has had a permanent and total 
disability rating for VA pension purposes.  The veteran now 
seeks a higher level of pension due to his professed need for 
the regular aid and attendance of another person or due to 
his claim that he is housebound.

The regulations provide that where an otherwise eligible 
veteran is in need of regular aid and attendance or is 
permanently housebound, an increased rate of pension is 
payable.  38 U.S.C.A. § 1521(d).  For pension purposes, a 
person shall be considered to be in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
or, (2) helpless or blind, or so nearly so helpless or blind 
as to need or require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1502(b).  The requirement of 
being permanently housebound will be considered to have been 
met when the veteran is substantially confined to such 
veteran's house or immediate premises due to a disability or 
disabilities which it is reasonably certain will remain 
throughout such veteran's lifetime.  38 U.S.C.A. § 1502(c).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).

The veteran will be considered in need of regular aid and 
attendance if he or she: (1) Is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable, frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back etc.);  inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

The rate of pension payable to a veteran who is entitled to 
pension who is not in need of regular aid and attendance 
shall be as prescribed in 38 U.S.C.A. § 1521(e), if in 
addition to having a single permanent disability rated 100 
percent disabling under the Schedule for Rating Disabilities 
(not including ratings based upon unemployability under § 
4.17 of this chapter) the veteran: (1) Has additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
"permanently housebound" by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.351(d).

As to the veteran's entitlement to aid and attendance 
benefits, it is noted that in the report of a VA examination 
in May 2002, the medical examiner noted that the veteran was 
markedly symptomatic with multiple arthritic complaints.  He 
described pain in the neck, shoulder, back, ankles, and left 
knee.  He could not bend, or lift and weight bearing was 
painful.  He was issued a motorized wheelchair and was having 
a ramp installed in his house.  The examiner noted the 
veteran had severe posttraumatic arthritis, degenerative 
changes of the cervical and lumbar spines, etc.  There was no 
question that he had marked and severe limitation secondary 
to his generalized arthritic complaints.  In pertinent part, 
the VA evaluation in May 2002 reveals that the veteran 
requires the regular aid and assistance of another because of 
his severe generalized arthritis requires assistance more 
than fifty percent of the time for him to perform activities 
of daily living. However, he is not housebound as he is able 
to get out to family functions and medical appointments.  
That being the case, it is determined that the veteran is 
entitled to special monthly pension due to the need for the 
aid and attendance of another but is not permanently 
housebound.  


ORDER

Entitlement to a rating in excess of 30 percent for a left 
knee disability based upon arthritis, pain and limitation of 
motion is denied.  

Entitlement to service connection for degenerative joint 
disease (DJD), left shoulder, with probable rotator cuff tear 
as secondary to the service connected left knee disability is 
denied.

Entitlement to service connection for degenerative changes, 
lumbar spine, to include as secondary to the service 
connected left knee disability is denied.

Entitlement to service connection for degenerative changes, 
cervical spine, to include as secondary to the service 
connected left knee disability is denied.

Entitlement to service connection for degenerative arthritis, 
right ankle, to include as secondary to the service connected 
left knee disability is denied.

Entitlement to service connection for degenerative arthritis, 
left ankle, to include as secondary to the service connected 
left knee disability is denied.

Special monthly pension by reason of the need for aid and 
attendance of another is granted, subject to those provisions 
governing the payment of monetary benefits.

Special monthly pension by reason of being housebound is 
denied.


	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

